COWART, Judge.
Appellant properly sought review of a final decision of the Board of. Commissioners of the Killarney Fire Control District by filing a petition for review of the decision within thirty days of its rendition. See § 120.68(2), Fla.Stat. (1979); Fla.R.App.P. 9.110. Appellant erred, however, in filing the petition with the circuit court and not this court. Florida Rule of Appellate Procedure 9.040(b) provides that “if a proceeding is commenced in an inappropriate court, that court shall transfer the cause to an appropriate court.” The circuit court dismissed the petition, when it should have transferred it to this court. The order dismissing the petition is reversed and the clerk of the circuit court is directed to transfer the cause to this court.
REVERSED WITH DIRECTIONS.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.